          Case 2:20-cv-01338-AB Document 49 Filed 08/19/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LAW OFFICES OF BRUCE J.                    :
 CHASAN, LLC, et al.,                       :
           Plaintiffs,                      :         CIVIL ACTION
                                            :         No. 2:20-cv-01338-AB
            v.                              :
 PIERCE BAINBRIDGE BECK                     :
 PRICE & HECHT, LLP, et al.,                :
            Defendants.                     :


                                        ORDER

       AND NOW, this 19th day of August, 2020, it is ORDERED that plaintiffs must SHOW

CAUSE on or before August 28, 2020, why the Motion for Sanctions (ECF No. 44) should not

be granted as unopposed.



                                         __s/ANITA B. BRODY, J._______
                                         ANITA B. BRODY, J.




Copies VIA ECF 08/19/2020
